Citation Nr: 1641860	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for multi-level lumbar spondylosis with unfused anterior ring apophysis of L3 vertebral body, status post fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for multi-level lumbar spondylosis with unfused anterior ring apophysis of L3 vertebral body, status post fracture, and assigned a 10 percent rating effective January 28, 2010.  In February 2016, the Veteran testified before the undersigned at a Travel Board hearing.  In May 2016, the Board remanded this case.


FINDING OF FACT

Prior to June 2, 2011, the Veteran's lumbar spine exhibited flexion to 90 degrees with no pain on testing; as of June 2, 2011, pain limited flexion to 45 degrees; at no time from June 2, 2011 was flexion limited to 30 degrees or was there favorable ankylosis.


CONCLUSIONS OF LAW

1.  Prior to June 2, 2011, the criteria for a rating in excess of 10 percent for multi-level lumbar spondylosis with unfused anterior ring apophysis of L3 vertebral body, status post fracture were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015). 

2.  From June 2, 2011, the criteria for a rating of 20 percent, but not higher, for multi-level lumbar spondylosis with unfused anterior ring apophysis of L3 vertebral body, status post fracture, were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in April and June 2010 letters prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating, the Veteran is challenging the initial evaluation assigned following the grant of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which is adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was provided an opportunity for an additional examination pursuant to the Board's recent Remand, but he failed to report without explanation.  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

In May 2010, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran's back pain had worsened and he experienced cramping and numbness in the left thigh.  He was unable to stand or drive for long periods of time due to the pain.  He was taking several medications.  There were no urinary or bowel issues.  There was no history of fatigue, but the Veteran had a history of decreased motion, stiffness, weakness, and pain.  There were no spasms.  Pain was worse on the right side and it was achy and sharp in nature.  The severity was moderate and the duration was constant on a daily basis.  The Veteran reported that he experienced severe flare-ups every 2-3 weeks.  These episodes were precipitated by abrupt changes in position and sudden movements.  The Veteran would "ride out" these episodes with no specific interventions.  The Veteran indicated that during a flare-up, he had decreased range of motion and an increased inability to perform his activities of daily living.  There were no incapacitating episodes.  The Veteran did not use assistive devices.  Examination of the spine revealed no abnormal curvatures or ankylosis.  There was no spasm, guarding, atrophy, weakness, or tenderness.  Strength was normal.  Reflexes were normal.  Range of motion revealed flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  There was no pain on active range of motion.  There was no additional limitation with repetitive motion.  Lasegue's sign was negative and there was 0/5 positive Waddell's sign.  Pain was reported localized to area of the right SI joint.  There was no radiculopathy on straight leg raising.  X-rays revealed six lumbar like nonrib bearing vertebral bodies; disc space narrowing osteophytosis were present at multiple levels worse at L4 S1; and facet sclerosis at multiple levels were present, worse at L4 S1.  The impression was no acute fracture or subluxation; degenerative disc and facet disease.  It was noted that a prior magnetic resonance imaging (MRI) showed probable unfused anterior ring apophysis of L3 vertebral body. It was noted that the examiner disputed the diagnosis of an acute L3 anterior vertebral body fracture and opined that this radiographic abnormality could represent an unfused anterior ring apophysis, a congenital abnormality.  It was also noted that the Veteran was employed as a sales representative.

In September 2010, the Veteran's private provider indicated that during the Veteran's service in the Marine Corps, he sustained a fracture to his lumbar spine.  Since being discharged, an L3-L5 herniation with radiculopathy was confirmed and the Veteran had been referred to pain management for therapy and had chosen not to have any epidurals at this time.  The examiner noted that the Veteran had been laid off.  

An April 2011 MRI showed multilevel degenerative disc disease with disc protrusions resulting in mass effect.  

At his Travel Board hearing, the Veteran testified that his range of motion of the lumbar spine was more limited than was shown on his most recent May 2010 VA examination.  He testified that he could forward flex only to about 25 degrees with pain.  The Veteran's representative also asserted that the most recent VA examination did not measure the Veteran's range of motion with a goniometer.  The Veteran also indicated that he believed that he was having problems with urination which were related to his back condition.  With regard to treatment, the Veteran indicated that he received back treatment at the VA medical center in Orlando, Florida.  In light of the foregoing, the case was remanded for the records to be obtained and for the Veteran to be afforded a new VA examination to assess his low back disability and address the assertions of the Veteran and his representative.  At the time of the Board remand, it was noted that the Veteran had recently failed to report for a VA examination scheduled in conjunction with claim for service connection for left lower extremity sciatic nerve disability which was then denied in an April 2016 rating decision.  Thus, the Board noted that the case was being remanded for the Veteran to be afforded an examination pursuant to his claim for a higher rating for his low back.  The purpose of the examination requested in that remand was to obtain information or evidence (or both), which might be dispositive of the appeal.  The Veteran was told that pursuant to 38 C.F.R. § 3.655 (2015), failure to cooperate by attending the requested VA examination might result in an adverse determination.  

The VA records that were obtained reflected that the Veteran complained of back pain, including on motion, but did not include specific range of motion findings.  In February and March 2011, the Veteran reported tightness in his low back that radiated pain down into his right buttock and down into his right leg.  The MRI that was conducted in April 2011 (as set forth above) was ordered to assess this pain and right leg radiation.  A subsequent June 2, 2011 physical therapy note indicated that the Veteran had normal range of motion in all directions except on flexion which was 50 percent of normal due to pain.  Although the exact degree was not indicated, 50 percent of normal is 45 degrees.  The Veteran additionally participated in physical therapy.  The records also noted that the Veteran had obtained a new job.  The Veteran continued to complain of low back and left upper thigh pain.  The diagnosis of degenerative disc disease was also continued.  

At the outset, the Board notes that the action to be taken in instances where a veteran fails to report for a VA examination depends on whether the examination was scheduled in connection with an initial rating claim or a claim for an increase.  An initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b).  Thus, where a veteran fails to report for an examination, as here, the case shall be rated on the evidence of record.  Fenderson; Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  That being noted, the Veteran and his representative have made allegations regarding the inadequacy of the May 2010 VA examination.  In addition, per Correia v. McDonald, 28 Vet. App. 158 (2016), the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  In this case, the May 2010 examination did not show pain on active motion, but there was no specific assessment of passive range of motion or weight bearing.  However, because the Veteran did not cooperate and report for a new and current examination after being requested to do so both in the remand and in RO notification, no additional medical findings could be gleaned and the Board must rely on the available findings in the record.  

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The Board notes that the Veteran clearly has disc disease.  Although service connection has not been established specifically for this disorder and the Veteran has been denied service connection for neurological impairment to the left lower extremity, the record does not reflect incapacitating episodes as defined by regulation.  So, no further consideration will be accorded a rating pursuant to Invertebral Disc Syndrome and/or radiculopathy.  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent requires that forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; if there is favorable ankylosis of the entire thoracolumbar spine; or, if there is unfavorable ankylosis of the entire cervical spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

In this case, as of June 2, 2011, a VA examiner indicated that the Veteran's motion of the lumbar spine on flexion was limited by 50 percent (to 45 degrees) due to pain.  Thus, a 20 percent rating is warranted from that date.  Prior to that time, the measurement on flexion was to 90 degrees which does not warrant the higher 20 percent rating.  Although the Veteran reported pain, the VA examiner indicated there was no pain on motion on the pertinent examination assessing that matter nor is there otherwise evidence in the clinical records showing that pain limited flexion to less than 90 degrees.  With regard to a rating in excess of 20 percent from June 2, 2011, the Board recognizes that at his Board hearing, the Veteran felt that his flexion was limited to 25 degrees, but the Veteran did not make himself available to be assessed on VA examination in order to substantiate his statements in that regard.  Otherwise, the findings do not show that forward flexion of the thoracolumbar spine is limited to 30 degrees or less or that there is favorable ankylosis such that a rating in excess of 20 percent is warranted.  Further, there is no associated neurological impairment that would a separate rating.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent prior to June 2, 2011, but the evidence supports a higher rating of 20 percent from that date.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There were not frequent hospitalizations or marked interference with employment.  Although the Veteran lost his job, that was not shown to occur due to the low back disability and he regained employment.  In addition, the schedular rating criteria specifically include the symptoms exhibited by the Veteran which result in industrial impairment, and accordingly compensated those symptoms including limitation of motion of the spine in any direction.  38 C.F.R. § 4.71a, Plate V.  In addition, impairment of function involving prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station, has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Overall, such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability caused industrial impairment beyond what was contemplated by his back ratings.  The Board finds that the back disability was not so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.


ORDER

Prior to June 2, 2011, a rating in excess of 10 percent for multi-level lumbar spondylosis with unfused anterior ring apophysis of L3 vertebral body, status post fracture is denied.

From June 2, 2011, a 20 percent rating for multi-level lumbar spondylosis with unfused anterior ring apophysis of L3 vertebral body, status post fracture, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


